             1/2/2020


                                                                           JUSTIN M. HEILIG
                                                                             Direct: (212) 669-0644
                                                                            jheilig@hillrivkins.com
January 2, 2020

Via CM/ECF System
                                                ENDORSEMENT: Request GRANTED. The settlement
                                                conference scheduled for January 8 is hereby
The Honorable Stewart D. Aaron
                                                adjourned sine die. SO ORDERED.
United States District Court
Southern District of New York                   Dated: 1/2/2020
Daniel P. Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 11C
New York, NY 10007-1312


       Re:     Request to Adjourn Settlement Conference Sine Die
               Avicola Villalobos, S.A. v. Great White Fleet Liner Services Ltd.
               S.D.N.Y. Case No. 19-cv-3026-JPO-SDA
               Our Ref: 34582
               --------------------------------------------

Dear Magistrate Judge Aaron:

       We represent Plaintiff Avicola Villalobos, S.A. in the above-referenced action.

         We are pleased to report that the parties have reached an agreement in principle to
settle this matter, and will notify Judge Oetken of this development by separate letter.
Accordingly, with the consent of counsel for Defendant Great White Fleet Liner Services
Ltd., we respectfully request that the settlement conference currently scheduled for
Wednesday January 8, 2020 at 10:00 a.m. (Dkt. #25) be adjourned sine die.

       We thank the Court for its consideration of the foregoing request and stand ready
to answer any remaining questions that the Court may have with respect to this matter.

                                     Respectfully submitted,
                                      HILL RIVKINS LLP

                                          1
                                         Justin M. Heilig
Hon. Stewart D. Aaron
USDC - SDNY
January 2, 2020
Page Two



Cc:   Gregory G. Barnett, Esq. (via ECF)
      Casey & Barnett LLC, Attorneys for Defendant
